PCIJ_A_14_SinoBelgianTreaty_BEL_CHN_1928-02-21_ORD_01_TL_00_EN.txt. PUBLICATIONS DE LA COUR PERMANENTE DE JUSTICE
INTERNATIONALE

SERIE A — N° 14

RECUEIL DES ARRÊTS

AFFAIRE RELATIVE A LA DÉNONCIATION DU
TRAITÉ SINO-BELGE DU 2 NOVEMBRE 1865

ORDONNANCE DU 21 FEVRIER 1928

 

 

PUBLICATIONS OF THE PERMANENT COURT
, OF INTERNATIONAL JUSTICE

SERIES A.—No. 14

COLLECTION OF JUDGMENTS

DENUNCIATION OF THE TREATY
OF NOVEMBER 2nd, 1865, BETWEEN CHINA
AND BELGIUM.

ORDER OF FEBRUARY aist, 1928.

LEYDE
SOCIETE D’EDITIONS
A. W. SIJTHOFF
1928

LEYDEN
A. W. SITHOFFS
PUBLISHING COMPANY
1928

 
ORDER
MADE ON FEBRUARY 21St, 1928.

THIRTEENTH (EXTRAORDINARY) SESSION

| Before :

MM. ANZILOTTI, President,

CASE CONCERNING THE DENUNCIATION OF THE TREATY OF
NOVEMBER 2nd, 1865, BETWEEN CHINA AND BELGIUM.

HUBER, Former President,
WEISS, Vice-President,
LODER, \
NYHOLM,
ALTAMIRA,
ODA,

» Judges:

YOVANOVITCH,

BEICHMANN, |
NEGULESCO, | Deputy- Judges.

WANG,

THE COURT,

composed as above,
. after deliberation,
makes the following Order:

The Permanent Court of International Justice,

Having regard to Article 48 of the Statute of the Court ;

Having regard to Article 33 of the Rules of Court ;

Having regard to the Application dated November 25th,
1926, filed with the Registry of the Court on November 26th,
_ 1926, on behalf of the Belgian Government, instituting proceedings
before the Court in a suit concerning the denunciation by the
. Chinese Government of the Treaty concluded on November 2nd,

1865, between Belgium and China ;

1928.
February aist.
File E. c. IX.
5

Having regard to the Orders made by the President of the
Court in this case on January 8th and February r5th, 1927;

Having regard to the Order made by the Court on June 18th,
1927;

Whereas, by a decision dated December 14th, 1926, the
President of the Court, in virtue. of the powers conferred
upon him by Article 33 of the Rules of Court, fixed as
follows the times for the presentation of the documents of
the written proceedings in this suit:

for the Case, by the Applicant,
Wednesday, January 5th, 1927;
for the Counter-Case, by the Respondent,
Wednesday, March 16th, 1927;

for the Reply, by the Applicant,

Wednesday, April 6th, 1927;
for the Rejoinder, by the Respondent, .

Wednesday, June 8th, 1927;

Whereas, by communications dated January 17th, May and
and June r4th, 1927, the Belgian Government, stating that
the Belgian and Chinese Governments had decided by, mutual
agreement to re-open negotiations for the conclusion of a
new treaty to replace that of 1865, submitted to the Court
requests for successive extensions of the time allowed to the
Chinese Government for the presentation of its Counter-Case ;

As, furthermore, by decisions given by the President of the
Court on January 2oth and May roth, 1927, and by a decision
given by the Court on June 18th, 1927, these requests, which
appeared to be intended to meet the desires of the Chinese
Government, which had not, at all events, opposed the
extensions sought, were successively granted ;

Whereas the Court, by its Order of June 18th, 1927, decided
to fix as follows the subsequent times for the written proceed-
ings in the suit between Belgium and China concerning the
termination by China of the Chinese-Belgian Treaty of
November znd, 1865:

for the Counter-Case, by the Respondent,
, Wednesday, February 15th, 1928 ;
6

for the Reply, by the Applicant, .
. Sunday, April rst, 1928 ;
for the Rejoinder, by the Respondent,
Tuesday, May 15th, 1928;

Whereas, by a letter addressed to the Registrar of the
Court on February 14th, 1928, the Agent for the Belgian
Government in the case requested the Court, having regard
to the terms of Article 33, paragraph 2, of the Rules, to
decide that the filing of the Counter-Case by the respondent
Government should be regarded as valid after the expiration
of the time fixed for the presentation of that document,
provided however that it were effected by February 25th, 1928 ;

As, furthermore, by a decision dated February 21st, 1028,
the Court granted this request which appeared to be intended
to meet a desire of the Chinese Government ;

Whereas, by a further communication of February 2oth,
1928, addressed to the Registrar of the Court, the Agent for
the Belgian Government has requested that the subsequent
times in the written proceedings should again be extended by
six months ;

Considering that this request is submitted as being also
in accordance with a desire on the part of the Chinese
Government ;

That, furthermore, the object of the extension sought appears
to be to enable the two Governments, if possible, to continue
their negotiations for the conclusion of a new treaty ;

Considering that, in these circumstances, this request should
be granted ;

THE CourT

Decides, in accordance with the provisions of Article 33
of the Rules of Court, to fix as follows the subsequent times
for the written proceedings in the case between Belgium and
China concerning the termination by China of the Chinese-
Belgian Treaty of November 2nd, 1865:

for the Counter-Case, by the Respondent,
| Wednesday, August 15th, 1928;
7
for the Reply, by the Applicant,
Monday, October st, 1928;
for the Rejoinder, by the Respondent,
Thursday, November 15th, 1928.

Done in French and English, the French text being author-
itative, at the Peace Palace, The Hague, this twenty-first day
of February, nineteen hundred and twenty-eight.

(Signed) D. ANZILOTTI,
President.

(Signed) À. HAMMARSKJOLD,
Registrar.
